UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 05-7433



UNITED STATES OF AMERICA,

                                                Plaintiff - Appellee,

          versus


ARTHUR LEE WILLIAMS,

                                               Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond. Richard L. Williams, Senior
District Judge. (CR-99-312; CA-03-356)


Submitted:   March 23, 2006                 Decided: March 28, 2006


Before WILKINSON, LUTTIG, and WILLIAMS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Arthur Lee Williams, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Arthur Lee Williams seeks to appeal the district court’s

orders dismissing his 28 U.S.C. § 2255 (2000) motion and denying

his motion for reconsideration.          An appeal may not be taken from

the final order in a § 2255 proceeding unless a circuit justice or

judge issues a certificate of appealability.          28 U.S.C. § 2253(c)

(2000).   A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”              28

U.S.C. § 2253(c)(2) (2000).      A prisoner satisfies this standard by

demonstrating that reasonable jurists would find the district

court’s assessment of his constitutional claims is debatable or

wrong and that any dispositive procedural rulings by the district

court are likewise debatable.      See Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                  We have

independently reviewed the record and conclude that Williams has

not make the requisite showing.          Accordingly, we deny Williams’

motion for a certificate of appealability and dismiss the appeal.

We   dispense   with   oral   argument    because   the   facts   and   legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.


                                                                  DISMISSED




                                  - 2 -